Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on March 02, 2021.
3.	Claims 1-5 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akerib et al (US 2015/0146419 A1).
	As per claim 1, Akerib discloses:
	- an associative memory array comprising (Para [0006], line 1-2, a computing device including a memory array having a plurality of sections with memory cells arranged in rows and column”), 
	- a plurality of associative memory cells arranged in rows and columns wherein each first cell in a first row and in a first column has access to a content of a second cell in a second row in an adjacent column (memory cell arranged in rows and column, Para [0039], line 3-7, “a computing device including a memory array having a plurality of sections with memory cells arranged in rows and column”), each cell in a row and column has access (i.e. read/write) to its adjacent column, Para [0041]-[0042], and Para [0044], line 8-12, “The columns to which bit line 156 may connect through MJX 116 may include that directly above, or below, the bit line, and the adjacent column on each side.
	As per claim 2, rejection of claim 1 is incorporated and further Akerib discloses:
	- wherein said first row and said second row are the same row (memory logic block (MLB) transfer data between memory section within a same or different memory section (i.e. first row and second row are same), Para [0045]).
	As per claim 3, rejection of claim 1 is incorporated, and further Akerib discloses:
	- for each column, a multiplexer unit to select one of: said adjacent column from the left of said first column and said adjacent column to the right of said first column (Para [0038], [0044], “MUX 116 (i.e. multiplexer unit) may connect bit line 156 in a column of an MLB data section 114 with bit lines 156 of one or more columns in the MLB data section above or below … The columns to which bit line 156 may connect through MJX 116 may include that directly above, or below, the bit line, and the adjacent column on each side (i.e. left and right side).
	As per claim 4, rejection of claim 1 is incorporated, and further Akerib discloses:
	- for each column, a logic unit to perform a Boolean operation between said content read from said first column and said content read from said second column (performing Boolean operation in columns, Para [0053]).
	As per claim 5, rejection of claim 4 id incorporated, and further Akerib discloses:
	- circuitry to store a result of said Boolean operation in a cell in said first column (Para [0053], line 2-4, “Boolean operations may be performed in columns 172 and the results stored in cells 150 of other columns 172 for performing other Boolean operations).
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167